DECISION
This cause came on to be considered upon a notice of appeal, the transcript of the docket and journal entries, the transcript of proceedings and original papers from the Brown County Court of Common Pleas, and upon the briefs filed by appellants' counsel, oral argument having been waived.
Counsel for defendant-appellant, Douglas Mullins, and defendant-appellant, Cindy Valentine, have filed briefs with this court pursuant to Anders v. California (1967), 386 U.S. 738,87 S.Ct. 1396, which (1) indicate that a careful review of the record from the proceedings below fails to disclose any errors by the trial court prejudicial to the rights of appellants upon which an assignment of error may be predicated; (2) list one potential error "that might arguably support the appeal," Anders, at 744, 87 S.Ct. at 1400; (3) request that this court review the record independently to determine whether the proceedings are free from prejudicial error and without infringement of appellants' constitutional rights; (4) request permission to withdraw as counsel for appellants on the basis that the appeals are wholly frivolous; and (5) certify that a copy of both the brief and motion to withdraw have been served upon appellants.
Having allowed appellants sufficient time to respond, and no response having been received, we have accordingly examined the record and find no error prejudicial to appellants' rights in the proceedings in the trial court. Therefore, it is the order of this court that the motions of counsel for appellants requesting to withdraw as counsel are granted, and these appeals are hereby dismissed for the reason that they are wholly frivolous.
YOUNG, P.J., KOEHLER and WALSH, JJ., concur.